Citation Nr: 0328943	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for basal cell carcinoma of the 
frontal midline scalp with squamative features and 
parakeratosis, status post excision and scalp reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from September 
1969 to July 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in pertinent part denying 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for basal cell carcinoma of the frontal 
midline scalp with squamative features and parakeratosis, 
status post excision and scalp reconstruction.

At a January 2003 hearing before the undersigned the veteran 
testified to ongoing headaches associated with his claimed 
basal cell carcinoma with squamative features and 
parakeratosis, frontal midline scalp, status post excision 
and scalp reconstruction.  This claim has yet to be reviewed 
by the RO, and hence, it is not developed for review by the 
Board.  Accordingly, the claim of entitlement to compensation 
for headaches under the provisions of 38 U.S.C.A. § 1151 is 
referred to the RO for appropriate action. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the specific evidence VA will 
obtain, and notice of the specific evidence the claimant must 
submit.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In September 2003, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. LEXIS 19540 
(Fed. Cir. Sep. 22, 2003).  The offending language in the 
regulation suggested that an appellant must respond to a 
"VCAA notice" within 30 days.  Notably, the provision of 
the VCAA codified at 38 U.S.C.A. § 5301, requires that the 
appellant be provided a year to respond.  Hence, the veteran 
must be afforded notice of the provisions of the VCAA 
specifically as applicable to the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
basal cell carcinoma of the frontal midline scalp with 
squamative features and parakeratosis, status post excision 
and scalp reconstruction, to include notice of the year to be 
afforded him to respond.  He also must receive notice of the 
evidence that has been obtained by VA and specific notice of 
the evidence he needs to obtain in furtherance of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
latter regard, while the veteran was afforded notice of the 
provisions of the VCAA, he was not provided specific notice 
of evidence he needs to obtain to support his claim.  Id.  
Further development is therefore needed. 

In essence, the veteran here contends that as a result of 
VA's negligent failure to timely provide examination, 
diagnosis and treatment of his basal cell carcinoma of the 
frontal midline scalp, that condition became more severe, 
with greater post-operative residuals, than would have 
resulted had VA provided adequate, prompt care.  

Applicable VA law is to the effect that if, during the course 
of VA examination, hospitalization, or medical or surgical 
treatment, a veteran sustains additional disability the 
proximate cause of which is not his own willful misconduct, 
but which is due to (1) an event not reasonably foreseeable; 
or (2) carelessness, negligence, lack of proper skill, error 
in judgment, or other fault on the part of VA, then 
compensation is awarded as if the additional disability or 
death is service connected.  38 U.S.C.A. § 1151 (West 2002).

In VAOPGCPREC 5-2001; 66 Fed.Reg. 33312 (2001), the VA 
General Counsel held that entitlement to benefits under 
38 U.S.C.A. § 1151 ordinarily requires a determination that:  

(1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician 
exercising the degree of skill and care 
ordinarily required of the medical profession 
reasonably should have diagnosed the condition 
and rendered treatment; and (3) that the veteran 
suffered disability or death which probably would 
have been avoided if proper diagnosis and 
treatment had been rendered.

In this case VA medical records reveal that the veteran first 
sought treatment for a lesion in the mid frontal scalp in 
June 1999.  He was seen by a VA physician in July 1999 who 
noted a history of pre-cancerous lesions of the back, and the 
veteran's report that a scalp lesion had not healed over the 
prior two months.  The VA physician diagnosed a pre-cancerous 
scalp lesion and referred the veteran to a VA dermatologist.  

In January 2003 testimony, the veteran contends that the July 
1999 VA physician failed to so much as rise from his chair to 
examine his scalp.  While this claim is not independently 
verified, the veteran was not scheduled for a VA dermatology 
examination prior to December 1999 because "no sooner" 
appointment was available.  

When seen by a VA dermatologist in the beginning of December 
1999, the examiner ordered a biopsy, and planned to review 
the biopsy results upon the veteran's return to the clinic in 
two months.  The biopsy pathology findings were reviewed by 
this same VA dermatologist at the end of January 2000 at 
which time basal cell carcinoma was diagnosed.  The 
dermatologist then recommended referral for removal of the 
carcinoma.  Surgery was performed in March 2000 at the 
Medical University of South Carolina.  Additional surgery was 
thereafter necessary to reconstruct the scalp, including the 
use of tissue expanders.  Complications included a tissue 
rupture from expander pressure, and the need for further 
reconstruction.  

A review of the medical records reveals that available 
pertinent records were obtained from the VA Medical Center in 
Charleston, South Carolina, but not all treatment records 
were obtained from the Medical University of South Carolina 
(MUSC).  In particular, complete records of the surgical 
procedure, reconstructive treatment, and follow-up at MUSC 
have not been obtained.  Those records should be obtained.  

Because this case presents the medical question of whether 
there was negligence, carelessness, evidence of a lack of 
proper skill, or an error in judgment on the part of VA care 
providers at the Charleston VA Medical Center, a medical 
opinion should be obtained from a VA oncologist at a 
different VA facility, addressing VA medical actions or 
inactions in this case, as compared to ordinary standards of 
care in the medical community.  

The veteran is advised that he may support his claim by 
obtaining his own medical opinion to the effect that 
obtaining prompt evaluation, biopsy, diagnosis, and 
ultimately treatment of his scalp basal cell carcinoma within 
a short time after his initial visit to the VA in June 1999, 
rather than in December 1999 and thereafter, would have 
resulted in a better outcome, and that the failure to provide 
more expedient care was either carelessness, negligence, 
evidence of a lack of proper skill, or an error in judgment 
on the part of the VA.  In making this assessment any 
physician must address the standard of care for the medical 
community in treating the veteran's condition, and whether 
the VA met or failed to meet that standard of care.  38 
U.S.C.A. § 1151.

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue presented.  The 
RO must also advise the veteran of the 
information and evidence needed to 
substantiate the claim.  Notice under the 
VCAA includes specifically notifying the 
veteran in writing exactly what evidence, 
if any, will be obtained by him and 
precisely what evidence, if any, will be 
retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran must be instructed 
as to his right to submit any argument or 
evidence in support of such claims, and 
that any such evidence may be of either 
of a lay or medical variety.

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, or 
until he waives in writing the remaining 
term.  Inform him too that submitting 
additional evidence is insufficient to 
waive the one-year waiting period.  
Further, regardless whether the veteran 
submits additional evidence or argument 
in support of his claims, if he desires 
to expedite Board review of his claim, 
the veteran must personally and 
specifically waive in writing any 
remaining response time.  

2.  The RO should also inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, or 
records from government agencies, if 
the appellant identifies the 
custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that he 
may obtain the evidence himself and 
submit it.  In this regard all 
records of hospitalization and 
treatment at the Medical University 
of South Carolina should be obtained, 
with appropriate authorization from 
the veteran.  All records and 
responses received should be 
associated with the claims folder.

3.  Thereafter, the claims folder and 
a copy of this remand must be 
provided to a VA oncologist who has 
never worked at the Charleston VA 
Medical Center.  The oncologist also 
should have no personal relationship 
with VA examiners who treated the 
veteran for his basal cell carcinoma.  

The oncologist must review the claims 
folder and this remand and provide 
the following opinions (all answers 
should be explained in full):  

A.  Based on the veteran's medical 
complaint and history as provided at 
his initial June 1999 visit to a VA 
outpatient clinic and his subsequent 
complaints via the phone prior to 
December 1999, his reported history, 
his reported symptoms and concerns as 
recorded in VA medical records dated 
in July, August and September 1999, 
what was the degree of medical care 
and skill was ordinarily required of a 
treating physician and a treating 
medical care group, based on the 
standards of medical care in the 
community.

B.  Did VA, by delaying until December 
1999 the veteran's examination by a 
dermatologist and taking until January 
2000 to review a biopsy, fail to meet 
the ordinary standard of care in the 
medical community?  

C.  Did the care provided the veteran 
by VA dermatologist in taking until 
the end of January 2000 to review the 
biopsy and recommend a surgical 
excision fail to meet those ordinary 
standard of care in the medical 
community?  

D.  Did the care provided by VA, 
resulting in the veteran not 
undergoing a surgical excision of the 
carcinoma until March 2000, fail to 
meet those ordinary standards of care 
in the medical community, including in 
light of the reconstructive surgery 
necessitated thereafter and residuals 
that might otherwise have been 
avoidable?  

E.  Was there negligence or any 
failure to exercise reasonable care 
meeting the ordinary standard of care 
in the medical community, in the 
treatment as a whole VA afforded the 
veteran, based on the medical 
condition presented to the VA in June 
1999 and thereafter, including as 
presented by medical visits and 
telephone conversations between the 
claimant and the treating VA facility, 
and the medical outcome in 2000 and 
thereafter?

F.  In light of diagnoses made or 
treatments provided, was there ever a 
medical outcome that was not 
reasonably foreseeable.  If so, what 
was that unforeseeable outcome and 
when did it occur?  Was that 
unforeseeable outcome the result of VA 
medical care, or VA's decision to 
delay providing that care?  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran and his 
representative should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



